Citation Nr: 9934082	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  93-27 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for a scar 
residual to a shell fragment wound to the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

REMAND

The veteran had active service from September 1967 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran appeared at a personal 
hearing before a Hearing Officer at the RO in March 1992.  

In January 1996, the Board remanded this case for additional 
medical development on two additional issues which were then 
pending, entitlement to service connection for post-traumatic 
stress disorder, and entitlement to service connection for 
headaches including as secondary to a shell fragment wound to 
the head.  While on remand, the veteran was afforded VA 
neurological and psychiatric examinations.  Subsequent to 
those examinations, the RO granted the two pending service 
connection claims and assigned ratings and effective dates 
for those disabilities.  The veteran did not file a notice of 
disagreement with the RO's rating and effective date 
assignments as to those two issues; thus they are no longer 
in appellate status.

The reports of the veteran's February and May 1971, and 
September 1990 VA examinations noted that he had a 2 1/2 by 1 1/2 
centimeter long scar on the frontal scalp area, which was 
non-disfiguring as it was not visible due to hair cover.  The 
examiners did not note whether the scar was tender or 
painful.

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in March 1992.  At that time, he testified 
that his scalp scar was tender to the touch and that 
periodically he scratched little chips of shell fragments out 
of his scalp in various spots.  He asserted that the scalp 
scar was painful.

The report of the veteran's February 1993 VA examination 
stated that the veteran had five retained metallic foreign 
bodies in his scalp due to his shell fragment wound.  X-ray 
studies showed that there was one metallic foreign body 
projected over the mid-line of the high parietal, measuring 
about 3 by 4 millimeters in length, as well as several 
occipital metallic foreign bodies all measuring less than 5 
by 6 millimeters.  The veteran reported that pieces of 
shrapnel occasionally worked their way out of his scalp, and 
that he had an area on the top of his head which was numb.  
The examiner noted that the metallic foreign bodies were not 
palpable and appeared non-painful on palpation.  However, the 
examiner did not specifically address the question of whether 
the scalp scar itself was tender and painful.

The Board believes that it would be helpful to obtain 
additional medical information concerning whether the 
veteran's scalp scar is tender and painful on objective 
demonstration prior to rendering a decision on this appeal.

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination to determine whether the 
shell fragment wound scar on his scalp is 
tender and painful on objective 
demonstration. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  An opinion should be provided 
regarding whether the veteran's scalp 
scar is tender and painful, either 
constantly, or at the times when 
particles of shell fragments work their 
way through the veteran's scalp.  The 
claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

2.  Upon completion of the development 
requested in paragraph 1 above, to the 
extent possible, the RO should again 
review the entire record.  Thereafter, if 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


